DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
2.	Claims 1-10 and 12-17 are pending in this application.  
	Claims 1, 8, 12, 14, and 15 are currently amended.

	Claim 11 is cancelled.
	
	Claims 16-17 are newly added.


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/02/2022, with respect to the rejection(s) of claim(s) 1 under Takahashi (US PG, Pub. 2004/0190057 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kawasaki (US PG. Pub. 2020/0034592 A1).

Applicant’s specifically argues that “Takahashi and Kawasaki do not provide any reason to believe that certain novel features of claim 1 (generating two sorts of forms relating to the job, and sharing a code image) would be help for this problem. Specifically, Takahashi and Kawasaki do not suggest that "generating image data of the first form comprises generating a predetermined area having a predetermined color that is associated with one or more parts constituting a final product of the job" and "generating image data of the one or more second forms comprises the one or more second forms inheriting the predetermined color of the predetermined area from the first form.” would be useful. The Applicant respectfully submits that the skilled artisan, given Takahashi and Kawasaki, would not arrive at the features of claim. 1.”
 
Regarding, applicant’s argument the Examiner respectfully disagrees since the new prior art of Kawasaki (US PG. Pub. 2020/0034592 A1) which rejects all limitations of amended claim 1 under 35 U.S.C. 102(a)(1) and replaces the previous prior art of Takahashi (US PG, Pub. 2004/0190057 A1) now teaches the amended limitations of claim 1 as described below.

Allowable Subject Matter
6.	Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Referring to claim 10, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, 
“wherein the predetermined area is an area with a predetermined width from an edge of a recording medium on which each of the first form and the one or more second forms is printed.”

Referring to claim 13, the prior art searched and of record neither anticipates nor suggests in the claimed combinations, 
“wherein
the job includes a printing process; 
the final product of the job is a booklet; 
the one or more parts constituting the final product are one or more printed materials constituting the booklet; 
each of the first form and the one or more second forms is a work instruction sheet in which work processes or apparatuses for producing the booklet are described; 
the first form is generated by assigning the predetermined color associated with each of the one or more printed materials constituting the booklet to the work instruction sheet; and 
when a storage location of one of the printed materials is divided into multiple locations, a corresponding number of the second forms inheriting the predetermined color are generated.”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki (US PG. Pub. 2020/0034592 A1).

	Referring to Claim 1, Kawasaki teaches an information processing system (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), comprising:
a printer (See Kawasaki, Fig. 1, printer 16); and
a processor (See Kawasai, Fig. 1, Work Process management System 14) programmed to 
generate image data of a first form (See Kawasaki, Fig. 2A, Work Instruction 800) and one or more second forms (See Kawasaki, Fig. 2B, Work Instruction 810), the image data of both the first and the second form including respective code images which identify a job (See Kawasaki, Figs. 2A-2B, Bar Code Image 801 and Color Code Image 811, Sect. [0053] and [0055] lines 8-10, The job ID is an example of identification information for identifying a job in the work instruction 800 for the customer system 10 including at least one bar code image 801 additionally, the information processing system 12 can also specify the job ID from the color code image 811.),
wherein generating image data of the first form comprises generating a predetermined area having a predetermined color that is associated with one or more parts constituting a final product of the job identified by the first form (See Kawasaki, Fig. 6, Sect. [0080]-[0081], In FIG. 6 a work instruction with a color code is created in step S11, the job ID detection unit 32 of the work process management system 14 detects the job ID displayed in the work instruction 800 for the customer system 10 by the bar code image 801 or the text. The detection frame for detecting the job ID from the work instruction 800 may be set in advance by the operator, in step S12, the job management unit 34 selects the color code ID to be used from the color code management table memory unit 46, and manages the selected color code ID in association with the job ID detected by the job ID detection unit 32.), and
wherein generating image data of the one or more second forms comprises the one or more second forms inheriting the predetermined color of the predetermined area from the first form (See Kawasaki, Fig. 11, Sect. [0094], FIG. 11 is a diagram showing an image of processing for creating a work instruction with color code. The paper size and the layout frame may be set in advance by the operator. The work instruction 800 for the customer system 10 of FIG. 2A is scaled down to create a free space. The work instruction 810 for the information processing system 12 illustrated in FIG. 2B is obtained by attaching a color code image 811 to an empty space generated by scaling down the work instruction 800 for the customer system 10.),
instruct the printer to print the first form using the image data of the first form, and to print the one or more second forms using the image data of the one or more second forms (See Kawasaki, Sect. [0074] lines 9-18, The color-coded work instruction creation unit 38 creates data of a work instruction 810 for the information processing system 12 to which the color code image 811 of FIG. 2B is added from the work instruction 800 for the customer system 10 of FIG. 2A to be printed by the printer 16 when a print instruction unit 40 instructs the printer 16 to print the work instruction 810 for the information processing system 12 to which the color code image 811 of FIG. 2B is added.), and 
manage the job identified by the first form and the one or more second forms by using the predetermined color of the predetermined area of the first form and the one or more second forms (See Kawasaki, Fig. 2B, Sect. [0055], The work process management system 14, adds a new function and manages the progress of a job composed of a plurality of work processes using a work instructions 800 and 810 for the information processing system 12 to which the color code image 811 of FIG. 2B is added.).

	Referring to Claim 2, Kawasaki teaches the information processing system as claimed in claim 1 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein the processor is programmed (See Kawasai, Fig. 1, Work Process management System 14) to 
generate the image data of the first form using the predetermined color corresponding to the one or more parts by processing image data of an original form according to predetermined rules in response to input of the image data of the original form (See Kawasaki, Fig. 6, Sect. [0080], In FIG. 6 processing for creating a work instruction with a color code is in step S11, the job ID detection unit 32 of the work process management system 14 detects the job ID displayed in the work instruction 800 for the customer system 10 by the bar code image 801 or the text.), and 
generate the image data of the one or more second forms using the predetermined color corresponding to the image data of the first form (See Kawasaki, Fig. 6, Sect. [0093], In step S14 following step S13 in FIG. 6, the color-coded work instruction creation unit 38 creates a work instruction 810 for the information processing system 12 using the color code image 811 generated in step S13.).

	Referring to Claim 3, Kawasaki teaches the information processing system as claimed in claim 2 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein the processor is programmed (See Kawasai, Fig. 1, Work Process management System 14) to 
generate the image data of the first form when the image data of the original form is stored in a predetermined folder according to the predetermined rules set for the predetermined folder (See Kawasaki, Fig. 8A, Sect. [0092], in the cell at the left end, the color of the cell is assigned to the sub-code unit 301 by using K of the cell of the main code unit 300 to which the cell is connected as the color of the first transition source. Referring to FIG. 10, R is assigned to the cell of the leftmost sub-code unit 301 of the optical symbols by referring to the translation table of the coding rules of FIG. 8A in accordance with K of the cell of the main code unit 300 which is the cell of the source of the transition and the value “3d1” of the cell of the sub-code unit 301.), and 
generate the image data of a specified number of the second forms when the image data of the first form or the job corresponding to the first form is specified according to a predetermined method and the number of the second forms is specified (See Kawasaki, Sect. [0073], the job management unit 34 memories and manages job information corresponding to the job ID and the color code ID in the job management table memory unit 48. The job management table memory unit 48 manages progress information and history information of a work process of a job, a photographed image file and a photographed moving image file representing a state of photographing the work instruction 810, and is used to display a job status list screen.).
	
Referring to Claim 4, Kawasaki teaches the information processing system as claimed in claim 3 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein the predetermined rules set, for each of one or more folders, the predetermined color corresponding to each of the one or more parts and a printer for printing the image data of the first form whose predetermined area is colored with the predetermined color (See Kawasaki, Fig. 8A, Sect. [0092], in the cell at the left end, the color of the cell is assigned to the sub-code unit 301 by using K of the cell of the main code unit 300 to which the cell is connected as the color of the first transition source. Referring to FIG. 10, R is assigned to the cell of the leftmost sub-code unit 301 of the optical symbols by referring to the translation table of the coding rules of FIG. 8A in accordance with K of the cell of the main code unit 300 which is the cell of the source of the transition and the value “3d1” of the cell of the sub-code unit 301.).

Referring to Claim 5, Kawasaki teaches the information processing system as claimed in claim 1 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), 
teaches further comprising:
one or more imagers (See Kawasaki, Fig. 1, Camera 18) configured to capture the first form and the one or more second forms (See Kawasaki, Fig. 2, Sect. [0052] lines 7-9 and [0057], one or more cameras 18 can be a PTZ camera or an IP camera. The PTZ camera is a camera capable of operation a PTZ (Pan Tilt Zoom) function via the network 20, and capable of transmitting a photographed image or a photographed moving image via the network 20. The IP camera is a camera that can be operated via the network 20, and can transmit a photographed image or a photographed moving image via the network 20. The photographed image and the photographed moving image photographed by the camera 18 are transmitted to the work process management system 14 via the network 20.), 
wherein the processor (See Kawasaki, Fig. 3, CPU 506) is programmed to 
	recognize the predetermined color of the predetermined area from images of the first form and the one or more second forms captured by the imagers (See Kawasaki, Fig. 4, Job Management Unit 34, Sect. [0071] lines 5-11, The job management unit 34 of the System 14 includes memories and manages the available color code ID in the color code management table memory unit 46. The job management unit 34 limits the number of available color code IDs and narrows the range of values necessary for expressing the color code IDs, thereby maximizing the size of the color code image 811 and facilitating color code recognition.), and 
	manage states of the one or more parts included in the job by recognizing the first form and the one or more second forms at locations of the imagers based on the imagers capturing the first form and the one or more second forms (See Kawasaki, Fig. 14, Work Process Management System 14, Sect. [0059], The work process management system 14 manages the progress (job state) of the work process of the job based on the work process of the job corresponding to the camera 18 that photographed the work instruction 810 and the job ID specified from the color code image 811 of the work instruction 810. Further, the work process management system 14 manages a history of the work process of the job and a photographed image or a photographed moving image representing the state of photographing the work instruction 810) and the predetermined color of the predetermined area recognized from the captured images of the first form and the one or more second forms (See Kawasaki, Fig. 4, Job Management Unit 34, Sect. [0072]- [0073] lines 1-4, the job management unit 34 memories and manages job information corresponding to the job ID and the color code ID in the job management table memory unit 48…If the color code ID that is not used remains in the color code management table memory unit 46, the job management unit 34 selects the color code ID of the old last update from the color code management table memory unit 46 and reuses the selected color code ID. The job management unit 34 manages the job ID detected by the job ID detection unit 32 and the selected color code ID in association with each other in the color code management table memory unit 46.).

	Referring to Claim 6, Kawasaki teaches the information processing system as claimed in claim 5 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1),
wherein the imagers are installed in locations corresponding to one or more work processes of the job (See Kawasaki, Fig. 5, Job Work Process in Print Factory, Sect. [0077] lines 5-9, The camera 18a is installed at a gate in front of a place where the work processes “printing”, “cutting”, “folding”, “binding” and “inspection” are performed. The camera 18b is installed in a place where the work process “temporary storage 1” and “temporary storage 2” are performed.).

	Referring to Claim 7, Kawasaki teaches the information processing system as claimed in claim 6 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein when all of the first form and the one or more second forms branching from the first form are present in a predetermined location, the processor displays a message to that effect on a user interface (See Kawasaki, Fig. 23, Sect. [0135], FIG. 23 is a transition diagram of an example of a UI screen displayed by the work process management system. The UI unit 30 of the work process management system 14 displays, for example, a job status list screen 1000 on the display device 502. The job status list screen 1000 displays a list of job information including a job ID, a color code ID, a job name, last update data, and progress information of one or more work processes.).

	Referring to Claim 8, Kawasaki teaches the information processing system as claimed in claim 6 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein the processor is programmed to display, on a user interface, positions where the first form and the one or more second forms branching from the first form are located (See Kawasaki, Fig. 2A, Sect. [0053], The customer system 10 is an example of an existing system used by a customer, and creates a work instruction 800 for the customer system 10 illustrated in FIG. 2A in which a job ID is displayed. The job ID is an example of identification information for identifying a job. In the work instruction 800 for the customer system 10, at least one bar code image 801 used by the customer system 10 is displayed.).

	Referring to Claim 9, Kawasaki teaches the information processing system as claimed in claim 1 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1), wherein the first form and the one or more second forms are attached to the one or more parts constituting the final product of the job or to transportation equipment for carrying a work object (See Kawasaki, Sect. [0159], the work instruction 810 for the information processing system 12 to which a color code image 811 is added is attached, and the image of an article being conveyed is photographed by the camera 18, so that the work process of the article being conveyed by the conveyance device can be managed. In addition, since the position of the conveyance device that conveys the good and the conveyance destination of the article can be specified, the conveyance system can also control the movement of the conveyance device that conveys the article.).

	Referring to Claim 12, Kawasaki teaches the information processing system as claimed in claim 1 (See Kawasaki, Fig. 1, Sect. [0052], Job Management System 1),
wherein the code image is a color code image (See Kawasaki, Fig. 7, Color Code Image 811, Sect. [0082], In step S13, the color code image generation unit 36 generates a color code image 811 from the color code ID associated with the job ID in the procedure illustrated in FIG. 7.).

Referring to Claim 14, the structural elements of system claim 1 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 15, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 15 is rejected for the same reasons discussed in the rejection of system claim 1.	

Referring to Claim 16, the combination of Takahashi in view of Kawasaki teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System),
wherein the code image included in the first form is a first code image (See Kawasaki, Fig. 2A, Bar Code Image 801, Sect. [0053], in FIG. 2A in which a job ID is displayed. The job ID is an example of identification information for identifying a job. In the work instruction 800 for the customer system 10, at least one bar code image 801 used by the customer system 10 is displayed.), and the code image included in the second form is a second code image (See Kawasaki, Fig. 2B, Color Code Image 811, Sect. [0055], The work process management system 14 manages the progress of a job composed of a plurality of work processes to which the color code image 811 of FIG. 2B is added. The information processing system 12 can specify the job ID from the color code image 811).

Referring to Claim 17, Kawasaki teaches the information processing system as claimed in claim 1 (See Takahashi, Fig. 1, Sect. [0085], Image Forming System).
wherein the first code image and the second code image are associated with a same job ID (See Kawasaki, Fig. 2A and 2B, Bar Code Image 801, Color Code Image 811, Sect. [0054] lines 1-2 and Sect. [0055], in FIG. 2A, the job ID may be displayed in the work instruction 800 for the customer system 10 with the bar code image 801 and can also be specified by the color code image 811 shown in Fig. 2B).

Cited Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGarry et al. (US PG. Pub. 2009/0244584 A1) discloses a computer implemented method of printing data is provided, the method comprising identifying whether a single- or a double-sided printer is operatively connected to the computer, identifying whether single- or double sided media is installed in the printer, and selecting a mode of operation for the printer based on whether it is identified as a single- or a double-sided printer and whether single- or double-sided media is identified as being installed therein. Variations are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677